MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00552-CV

                MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA,
                     AND ROSA NELLY TREVINO, Appellants

                                            V.
                            ALFREDO GONZALEZ, Appellee

                   Appeal from 365th District Court of Maverick County
                           (Tr. Ct. No. 12-11-27997-MCVAJA)

TO THE 365TH DISTRICT COURT OF MAVERICK COUNTY, GREETINGS:

         Before this Court, on the 27th day of October, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

         After due consideration, the Court grants the unopposed motion to dismiss
         this appeal filed by the appellants. It is therefore CONSIDERED,
         ADJUDGED, and ORDERED that the appeal be dismissed.

         It is further ORDERED that appellants pay all costs incurred by reason of
         this appeal.

         It is further ORDERED that this decision be certified below for
         observance.

         Judgment rendered October 27, 2015.
       Judgment rendered by panel consisting of Justices Keyes, Massengale, and
       Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 21, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT